Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1391 Filed 05/14/20 Page 1 of 21




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                    Plaintiff,                 Cr. No. 15-20394

                    v.                         District Judge Arthur J. Tarnow

 LANEL LOYD,

                    Defendant.
                                       /

                    SUPPLEMENT TO LANEL LOYD’S
                 MOTION FOR COMPASSIONATE RELEASE

       Over the course of the past two months, more than 4,000 incarcerated people

 in the Bureau of Prisons (BOP) have contracted COVID-19, and at least 51 federal

 inmates have died from the disease. This is a far greater rate of infection than the

 general public. Fortunately, because of the First Step Act, federal courts have

 authority to release inmates to home confinement rather than have them suffer in

 hotbeds for infection. Under that authority, over the past month, federal courts

 around the country have been increasingly granting release to people like Lanel

 Loyd, non-violent inmates, with low risks of recidivism, who are at particular risk

 of serious illness or death from COVID-19.




                                           1
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1392 Filed 05/14/20 Page 2 of 21




       Loyd is at a heightened risk of death or serious illness from COVID-19 for

 three reasons: He immunocompromised from years of corticosteroid injections, and

 he is obese and has high blood pressure. And he is an excellent candidate for release.

 So much so, in fact, that staff at his prison, FCI Loretto, encouraged him to apply

 for home confinement. His most-recent progress report even denotes that he is an

 appropriate candidate for home confinement. These actions prompted Loyd’s family

 to make arrangements for his homecoming. Yet the BOP then abruptly changed its

 criteria for home confinement and denied Loyd’s release.

       In light of BOP’s inaction, and the potentially dire consequences if Loyd

 remains in prison, this Court should exercise its authority to grant relief under 18

 U.S.C. § 3582(c)(1)(A)(i) by releasing him and placing him on home confinement

 for the remainder of his prison sentence.

       I.     Procedural History

       Loyd was arrested in June 2015 on charges of conspiracy to possess with

 intent to distribute controlled substances. PSR ¶ 1. He was released on bond, and

 remained on bond for almost two years until judgment was entered in March 2017.

 He complied with all terms of his supervision throughout the case. PSR ¶ 12.




                                             2
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1393 Filed 05/14/20 Page 3 of 21




       Loyd eventually pleaded guilty to conspiracy to possess with intent to

 distribute heroin. PSR ¶ 9. The underlying crimes occurred five years ago, from

 February to June 2015. PSR ¶ 6.

       Loyd’s criminal history score was just one. He had only one prior conviction,

 for delivery of marijuana, for which he received a non-custodial sentence. PSR ¶ 39.

       Even at the original sentencing, Loyd’s medical condition was a concern. He

 was obese and suffering from untreated hypertension. PSR ¶¶ 50, 52. He also had a

 history of cortisone shots because of constant pain in his right hip. PSR ¶ 51. This

 Court noted his physical condition as a reason for a downward variance. (See

 Statement of Reasons, at 3.)

       On May 7, 2020, this Court appointed counsel after receiving a letter from

 Loyd’s family requesting compassionate release. (R. 208, Ltr., PgID 1386.) The

 letter explains that Loyd has serious medical problems putting him at a higher risk

 for severe illness or death from COVID-19, including being obese, having

 hypertension, and being immunocompromised because of his corticosteroid

 injections for hip pain. (Id.)

       Further, the letter explains that staff at FCI Loretto approached Loyd in April

 2020 to encourage him to apply for home confinement under the CARES Act, calling

 him a “good candidate.” (Id.) Loyd’s prison records confirm this account. His

                                          3
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1394 Filed 05/14/20 Page 4 of 21




 progress report, issued on April 17, 2020, states that “Loyd has been deemed

 appropriate for Home Confinement under the criteria listed in the Attorney General’s

 COVID-19 Pandemic memorandum.” (Ex. 1, Progress Report, at 3.) Loyd signed

 paperwork to allow his release on home confinement, and at that point, Loyd’s

 family began to make plans for his release.

       Yet despite this preliminary determination, the BOP then shifted its opinion

 and denied Loyd release because of new guidelines from the Attorney General

 requiring inmates to have completed 50% of their sentence before release.

 Government counsel has explained that a recent BOP memorandum states that

 consideration for home confinement is prioritized for inmates who (a) have

 completed 50% of their sentence or (b) have 18 months or less to serve on their

 sentence and have completed at least 25% of their sentence. Because Loyd does not

 meet either category for prioritization, he is not currently being considered for home

 confinement, despite what BOP staff initially told him.

       This account is consistent with news reports of shifting guidelines for home

 confinement in BOP, causing severe confusion among inmates and family during

 this difficult time. Walter Pavlo, The Federal Bureau Of Prisons’ “List” Has Caused

 Confusion     In    Courts     And      Prisons,    Forbes,     Apr.    24,     2020,

 https://www.forbes.com/sites/walterpavlo/2020/04/24/the-federal-bureau-of-

                                           4
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1395 Filed 05/14/20 Page 5 of 21




 prisons-list-has-caused-confusion-in-courts-and-prisons/#4e9dfc4537d4.

 Mr. Pavlo’s article describes exactly what Loyd’s family describes: several inmates

 were told they were on a “list” to be considered for home confinement, only to them

 be “notified that they were no longer eligible because they had not served 50% of

 their sentence.” Id. Yet “the BOP has no stated policy on what amount of time an

 inmate has to serve in order to be eligible for Home Confinement under the CARES

 ACT.” Id. Mr. Pavlo concludes that substantial resources and “personal pain” might

 “have been avoided if the BOP just used its own policies.” Id.

       II.    Legal Standard for Compassionate Release

       In December 2018, the First Step Act amended 18 U.S.C. § 3582(c)(1)(A)(i),

 to permit sentencing judges to consider a defense motion for reduction of sentence

 based on extraordinary and compelling reasons “after the defendant has fully

 exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

 bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

 such a request by the warden of the defendant’s facility, whichever is earlier.”

        Since passage of the First Step Act, courts have recognized “extraordinary

 and compelling reasons” in several circumstances. In particular, as the BOP faces a

 rapidly escalating health crisis because of COVID-19, several courts have been

 recognizing that at-risk inmates, like Loyd, meet the standard for compassionate

                                           5
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1396 Filed 05/14/20 Page 6 of 21




 release. The pandemic alone is an extraordinary circumstance, and when face with

 an offender with pre-existing health problems rendering them vulnerable to severe

 complications from COVID-19, courts are exercising their authority to grant release

 under § 3582(c)(1)(A)(i). For examples from this district alone, see United States v,

 Saladrigas, Cr No 13-20913, ECF No. 129, Order Granting Release (E.D. Mich.

 May 13, 2020) (Borman, J.); United States v. Reddy, No. 13-CR-20358, 2020 WL

 2320093, at *4 (E.D. Mich. May 11, 2020) (Leitman, J.); United States v. Amarrah,

 No. 17-20464, 2020 WL 2220008 (E.D. Mich. May 7, 2020) (Levy, J.); United

 States v. Saad, No. 16-20197, 2020 WL 2251808, at *1 (E.D. Mich. May 5, 2020)

 (Hood, C.J.); United States v. Atwi, No. 18-20607, 2020 WL 1910152 (E.D. Mich.

 Apr. 20, 2020) (Michelson, J.); Samy v. United States, No. CR 16-20610-1, 2020

 WL 1888842 (E.D. Mich. Apr. 16, 2020) (Tarnow, J.); Miller v. United States, No.

 CR 16-20222-1, 2020 WL 1814084 (E.D. Mich. Apr. 9, 2020) (Tarnow, J.).

        This is particularly true when, as here, the offender is non-violent and was

 bond-compliant.

       III.   This Court Should Excuse or Waive the 30-day Waiting Period.
       Section 3582(c)(1)(A)(i) generally requires exhaustion of administrative

 remedies. Loyd has asked for home confinement under the CARES Act (at the




                                          6
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1397 Filed 05/14/20 Page 7 of 21




 urging of staff at FCI Loretto) and was already denied. On May 11, 2020, he also

 asked for compassionate release, and he has yet to receive a response.

       Because the BOP has already rejected Loyd as a candidate for home

 confinement, this Court should excuse any further need for Loyd to exhaust

 remedies. Judge Leitman explained, when granting release to a person who had been

 reviewed for (and denied) home confinement but had not fully exhausted

 administrative remedies, “the purpose behind the exhaustion requirement of

 § 3582(c)(1)(A) – providing notice to the BOP of a prisoner’s claim for release and

 giving the BOP more than one opportunity to review the claim before the inmate

 brings a motion – has already been served by [the defendant]’s Petition and the

 BOP’s recent review of her claim.” Reddy, 2020 WL 2320093, at *4. This Court

 should likewise waive exhaustion because the BOP has been made aware of Loyd’s

 request for early release to home confinement—in light of his medical problems and

 COVID-19—and failed to act.

       Moreover, waiting to exhaust would unduly prejudice Loyd, since waiting for

 the BOP could result in disastrous consequences if he were to contact COVID-19.

 For that reason, this Court has excused the exhaustion requirement in similar

 circumstances. See Samy v. United States, No. CR 16-20610-1, 2020 WL 1888842,

 at *2 (E.D. Mich. Apr. 16, 2020) (waiving 30-day waiting period where exhaustion

                                          7
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1398 Filed 05/14/20 Page 8 of 21




 would be futile and unduly prejudicial); Miller v. United States, No. CR 16-20222-

 1, 2020 WL 1814084 (E.D. Mich. Apr. 9, 2020) (same). This Court’s decisions are

 consistent with others in this district and around the country. Reddy, 2020 WL

 2320093, at *4; Saad, 2020 WL 2251808, at *2 (excusing exhaustion for

 incarcerated person at Milan); Atwi, 2020 WL 1910152, at *3 (same); United States

 v. Coles, No. 18-CR-20254, 2020 WL 1899562, at *4 (E.D. Mich. Apr. 17, 2020)

 (Drain, J.) (excusing exhaustion for incarcerated person at Elkton). The Court should

 take the same approach here

       IV. Extraordinary and Compelling Reasons Warrant Release

       Loyd’s pre-existing health conditions, combined with the global pandemic,

 warrant compassionate release. In particular, Loyd’s current health conditions and

 incarceration during this pandemic “substantially diminishes the ability of the

 defendant to provide self-care within the environment of a correctional facility and

 from which [he] is not expected to recover.” U.S.S.G. § 1B1.13, cmt. n. 1(A)(ii);

 Reddy, 2020 WL 2320093, at *4; Amarrah, 2020 WL 2220008, at *6. He also

 presents “Other Reasons” under U.S.S.G. § 1B1.13, cmt. n. 1(D), warranting

 compassionate release, Miller, 2020 WL 1814084, at *3, because while the COVID-

 19 pandemic is devastating in every region it invades, prison populations are subject

 to heightened vulnerability.

                                          8
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1399 Filed 05/14/20 Page 9 of 21




       A. The COVID-19 pandemic is ravaging the BOP.

       BOP’s statistics show COVID-19’s devastation:

          • 4,173 inmates have contracted the disease (1,353 of these inmates
              recovered);
          • 548 BOP staff have contracted the disease (282 of these staff members
              recovered); and
          • at least 51 inmates died from it.
       Further, the outcry has continued, even from BOP staff, about how poorly this

 crisis is being handled by BOP. Staff have filed an OSHA complaint alleging BOP

 has “failed to introduce workplace controls to mitigate or prevent exposure or further

 exposure to the virus,” including at Loyd’s facility. 1 More recently, after the death

 of a young woman who recently gave birth at FMC Carswell, a whistleblower

 complaint from the BOP staff union for Carswell came to light alleging that the BOP

 was knowingly misleading the American public about conditions in federal prisons.

 Keegan Hamilton, EXCLUSIVE: Whistleblower Warned of Coronavirus Danger in

 Prison Where a Woman Just Died After Giving Birth, Vice News, Apr. 29, 2020,




 1
   See OSHA Complaint, https://www.afge.org/globalassets/documents/generalreports/
 coronavirus/4/osha-7-form-national-complaint.pdf. This complaint was filed in March
 when there were 28 confirmed inmate cases, 24 confirmed staff cases, and one inmate
 death. The situation is exponentially worse now.

                                           9
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1400 Filed 05/14/20 Page 10 of 21




 https://www.vice.com/en_us/article/pke7z8/exclusive-whistleblower-warned-of-

 coronavirus-danger-in-prison-where-a-woman-just-died-after-giving-birth.

           This Court has authority to prevent this type of “playing roulette with people’s

 lives” by replacing Loyd’s remaining term with home confinement. Timothy

 Williams, et al., ‘Jails Are Petri Dishes’: Inmates Freed as the Virus Spreads Behind

 Bars,       NY    TIMES,     Mar.    31,    2020,    https://www.nytimes.com/2020/03/

 30/us/coronavirus-prisons-jails.html (quoting NYC Chief Federal Defender David

 Patton).

           B. Loyd’s health places him at high risk of death or serious illness.

           Loyd squarely fits the definition of an individual who has a higher risk of

 falling severely ill or dying from COVID-19, for three reasons:

           One: Obesity. Loyd is obese, putting him at high risk of death from COVID-

 19. Loyd lost some weight in prison, and in December 2019, he had a BMI of 38.

 (Ex. 5, Medical Record, at 3.) But Loyd reports that he is currently 6’1” and 308

 pounds, giving him a BMI over 40. According to the Centers for Disease Control

 and Prevention, anyone with a BMI of 40 or higher are at higher risk for severe

 illness       from     COVID-19.        CDC.gov,      Coronavirus      Disease      2019,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-

 higher-risk.html. Other courts have noted a person’s BMI over 40, along with other

                                              10
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1401 Filed 05/14/20 Page 11 of 21




 factors, in granting compassionate release in light of the COVID-19 pandemic. See

 United States v. Dawson, No. 18-40085-HLT, 2020 WL 1812270, at *5 (D. Kan.

 Apr. 9, 2020) (“The court finds that Mr. Dawson has established that his obesity puts

 him at an increased risk for severe illness if he were to contract COVID-19, which

 weighs in favor of finding exceptional reasons.”); United States v. Zukerman, No.

 16 CR. 194 (AT), 2020 WL 1659880, at *5 (S.D.N.Y. Apr. 3, 2020) (noting that

 movant’s obesity placed him “at higher risk for severe illness from COVID-19”).

       Two: High Blood Pressure. Loyd also is at higher risk of death or serious

 illness from COVID-19 because of his hypertension. See American Heart

 Association Guidance, https://newsroom.heart.org/news/what-people-with-high-

 blood-pressure-need-to-know-about-covid-19 (explaining that people with high

 blood pressure “may face an increased risk for severe complications if they get the

 virus”). Loyd is prescribed daily amlodipine for his hypertension.

       Notably, many courts, including at least four in this district, “have identified

 hypertension as an underlying medical condition that renders a prisoner higher-risk,

 weighing against continued detention during the COVID-19 pandemic.” United

 States v. Sanders, No. 19-cr-20288, ECF No. 35, PgID 202–03 (E.D. Mich. Apr. 17,

 2020) (citing United States of America v. Patino, No. 18-cr-20451, 2020 WL

 1676766, at *2 (E.D. Mich. Apr. 6, 2020) (“Mr. Patino is at high risk due to stage 3

                                          11
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1402 Filed 05/14/20 Page 12 of 21




 chronic kidney disease and hypertension, and his age (63 years old).”); United States

 v. Doshi, No. 13-cr-20349, 2020 WL 1527186, at *1 (E.D. Mich. Mar. 31, 2020)

 (recommending that prisoner with hypertension and diabetes be placed in home

 confinement); Basank v. Decker, No. 20 Civ. 2518 (AT), 2020 WL 1481503, at *3

 (S.D.N.Y. Mar. 26, 2020) (releasing detainee with hypertension from civil

 immigration detention due to COVID-19 concerns).

       Just today, Judge Roberts granted bond release to another person with

 hypertension in light of COVID-19. United States v. Bray, Cr. No. 19-20216, ECF

 No. 164, PgID 627-28 (E.D. Mich. May 14, 2020). She explained that “new studies

 identify an increased risk of death from the virus for individuals with hypertension.”

 Id. (citing Deborah J. Nelson, Blood-pressure drugs are in the crosshairs of COVID-

 19 research, REUTERS (Apr. 23, 2020), https://www.reuters.com/article/us-health-

 conoravirus-blood-pressureins/blood-pressure-drugs-are-in-the-crosshairs-of-

 covid-19-research-idUSKCN2251GQ;           Shiki   Garg,   Lindsay    Kim,    et   al.,

 Hospitalization Rates and Characteristics of Patients Hospitalized with Laboratory-

 Confirmed Coronavirus Disease 2019 – COVID-NET, 14 States, March 1–30 2020,

 Morbidity    and    Mortality     Weekly      Report,   CDC      (Apr.   8,    2020),

 https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e3.htm).              Loyd’s     chronic

 hypertension thus puts him at particular risk.

                                          12
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1403 Filed 05/14/20 Page 13 of 21




       .

       Three: Immunocompromised. Loyd receives injections of corticosteroids for

 his hip pain. His hip pain is so severe that he was recently issued a cane for mobility,

 and he has used corticosteroids to manage his pain for several years. (Exs. 4, 5,

 Medical Records.) In May and June 2019, he was transported for treatment to the

 Center for Orthopedics and Sports Medicine at Indiana Regional Medical Center in

 Pennsylvania. (Ex. 6, Medical Center Record.) The doctor there explained that Loyd

 had a slipped hipbone (“capital femoral epiphysis”) that “was never treated

 properly,” and now he “has progress to severe osteoporotic arthritis of the hip.” (Id.

 at 4.) He has difficulty tying his shoes and getting out of bed, and he experiences

 occasional “locking up” of his right hip. (Ex. 5, Medical Records.)

       The CDC recognizes that the “prolonged use of corticosteroids and other

 immune weakening medications” is a risk factor for death or serious illness from

 COVID-19. CDC.gov, Coronavirus Disease 2019, People Who Are at Higher Risk

 for   Severe     Illness,   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-at-higher-risk.html. For that reason, at least one court has relied

 in part on a person’s use of corticosteroids in granting compassionate release in the

 wake of the COVID-19 pandemic. United States v. Edwards, No. 6:17-CR-00003,

 2020 WL 1650406, at *5 (W.D. Va. Apr. 2, 2020).

                                           13
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1404 Filed 05/14/20 Page 14 of 21




        C. Conditions at FCI Loretto warrant relief.

        Although there are no confirmed cases at FCI Loretto, that does not mean that

 Loyd is not at an extraordinary risk. Judge Levy recently granted release to another

 inmate at Loretto—who was 45 years old and 21 months into a 60-month sentence—

 suffering from pre-existing conditions making him susceptible to COVID-19.

 Amarrah, 2020 WL 2220008, at *3. Judge Levy quoted Mr. Amarrah’s description

 of conditions at Loretto, and she noted that the government “does not dispute this

 description of current conditions at FCI Loretto”:

         [I]nmates currently “eat, sleep, and interact with each other in a
         confined space, making it easier for the virus to spread once
         introduced. Inmates are still being transferred between facilities.
         Although they are screened for symptoms, they are not tested for the
         virus, leaving potentially asymptomatic individuals to spread the virus
         to others. While inmates are being subjected to mandatory quarantine,
         they are still not provided basic protections from the virus in the
         facilities. Inmates must purchase their own soap. Hand sanitizer is
         contraband. In low security facilities, inmates are being quarantined
         with their own unit, as opposed to individual cells, preventing them
         from complying with social distancing recommendations.

 Id. at *3.

        The court then addressed the government’s argument that the lack of positive

 COVID-19 tests undermines the argument that there are extraordinary and

 compelling circumstances warranting release:

        FCI Loretto does not have any confirmed cases, and the United States
        argues that this should be a compelling factor in the Court’s analysis.
                                          14
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1405 Filed 05/14/20 Page 15 of 21




       However, it is unclear whether or to what extent FCI Loretto is testing
       the existing inmate population, and the United States’ brief is silent on
       this issue. Indeed, when the Court questioned counsel for the United
       States during oral argument, he responded that he “d[id] not know” how
       or if FCI Loretto was conducting COVID-19 testing of its detained
       population.

       Zero confirmed COVID-19 cases is not the same thing as zero COVID-
       19 cases. The Bureau of Prisons recently discovered this when it found
       that 70 percent of the inmates it tested were positive for the disease. See
       Sadie Gurman, More Than 70% of Inmates Tested in Federal Prisons
       Have Coronavirus, The Wall Street Journal (Apr. 30, 2020),
       https://www.wsj.com/articles/more-than-70-of-inmates-tested-in-
       federal-prisons-have-coronavirus-11588252023 (noting that “prison
       officials expect [this number] to rise as they expand testing with a focus
       on the hardest-hit facilities”). The Southeast Regional Vice President
       of the Council of Prison Locals referred to “the inside of a[ prison]
       institution” as a “little petri dish ... a life and death situation [that prison
       officials then take] home to our families.” Id. This disease spreads
       asymptomatically, which means the Court and the prison system can
       take no comfort in a lack of confirmed cases, and all parties should be
       deeply concerned by the lack of universal testing of inmates and staff.
       See How COVID-19 Spreads, CDC (Apr. 3, 2020).

       For these reasons, unless and until FCI Loretto implements a universal
       testing regimen, the Court gives no weight to the zero “confirmed”
       COVID-19 cases statistic—particularly because BOP is housing
       detainees together, because the United States could not give the Court
       any information regarding current testing practices, and because basic
       disinfecting tools such as soap and hand sanitizer are not universally
       provided to the population. To the contrary, the Court finds that the lack
       of testing aggravates its concerns about Defendant’s likelihood to
       contract COVID-19 while in federal custody. Accordingly, the Court
       finds that extraordinary and compelling circumstances warrant a
       reduction of Defendant’s sentence. The current conditions of
       Defendant’s confinement at FCI Loretto, which Defendant has no
       power to alter, expose him to a substantial risk of contracting COVID-
       19. And Defendant’s numerous medical conditions render him
                                             15
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1406 Filed 05/14/20 Page 16 of 21




       substantially likely to suffer a dire outcome should he contract the virus.
       Together, these factors require the Court to conclude that Defendant is
       suffering from a serious physical or medical condition that
       “substantially diminishes the ability of the defendant to provide self-
       care within the environment of a correctional facility and from which
       [he] is not expected to recover.” 18 U.S.C. § 3582(c)(1)(A)(i).

 Id. at *6 (broken hyperlink omitted). This analysis applies with equal force to Loyd,

 and this Court should find, as Judge Levy did with Mr. Amarrah, that Loyd’s

 situation rises to the level of extraordinary and compelling circumstances warranting

 release to home confinement.

       It is also notable that Loyd was told by staff at Loretto that he was a good

 candidate for home confinement, only to have that position undermined by

 contradictory standards issued by BOP. The Legislative Committee of the Federal

 Public & Community Defenders recently criticized this trend in a letter to Members

 of Congress, explaining that “[c]onfused and contradictory standards have cruelly

 resulted in situations where families, informed that a loved one will be transferred

 to the relative safety of home, are turned away when they arrive at prison gates, and

 told their loved one is no longer eligible for home confinement.” (Ex. 7, FDO Letter,

 at 6.) They also expressed concern that “these confused standards will

 disproportionately harm racial and ethnic minorities.” (Id.)




                                           16
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1407 Filed 05/14/20 Page 17 of 21




       D. Other § 3553(a) factors favor release.

       Loyd is not a danger if released on home confinement. He does not have a

 violent history. He complied with bond for almost two years during the pendency of

 his case, and this Court permitted him self-surrender.

       Loyd has maintained clean conduct for almost two years. He has only one

 disciplinary action, from June 2017, two months after he entered custody, for

 “giving/accepting money.” He lost 15 days of visiting for the offense. By way of

 explanation, Loyd incurred this sanction for using another inmate’s ticket to take a

 picture in the visiting room, an action he had failed to understand was against prison

 policies. He has had no disciplinary actions since then, and is scored by BOP as a

 “minimum risk” of recidivism. (Ex. 3, Inmate PATTERN Score.) His disciplinary is

 not an indication that he is dangerous if released, especially given that BOP staff

 initially designated him as “appropriate for Home Confinement.” (Ex. 1, Progress

 Report, at 3.)

       Loyd has consistently engaged in programming while in prison, taking more

 than 20 classes. His program review comments, “Great programming.” (Ex. 2,

 Program Review at 2.) The courses he has taken include the non-residential drug

 abuse program, parenting classes, and vocational skills. In 2018, he received his




                                          17
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1408 Filed 05/14/20 Page 18 of 21




 certification in HVAC heat pumps. He works as an orderly, and has paid his financial

 obligations to the Court.

       As indicated in nine attached letters, Loyd has very strong family support and

 a team of people waiting to help him re-enter society and become a productive

 citizen. His wife Shawneta Loyd explains that the couple has two children together,

 and Loyd has four boys total, and that they all love him. (Ex. 8, Shawneta Letter.)

 She attests to seeing a change in Loyd and says he sees “the wrong in his actions and

 hopes and prays for a chance to reunite with his children and prove that this time

 away has changed him into a better human being.” (Id.)

       Other family members also write in support. Loyd’s sister-in-law, Novella

 Dumas, explains how she has personally witnessed significant growth in Loyd, and

 how he has embraced opportunities to grow in prison. (Ex. 9, Dumas Letter.) She

 notes, “Every chance he gets, he can be heard telling his children, nieces, and

 nephews the importance of staying in school and staying steer away from street life.”

 (Id.) He recognizes his own mistakes and is striving to be a positive influence on

 others. (Id.) She concludes, “With the strong family support and Lanel’s self-

 determination, he has a low risk of recidivism, and will be a positive, productive

 human being in society.” (Id.)




                                          18
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1409 Filed 05/14/20 Page 19 of 21




       Additionally, Loyd’s father-in-law and mother-in-law confirm Ms. Dumas’s

 account and explain how the family prepared for his release after BOP initially

 informed him about home confinement. (Exs. 10, 11, Taylor and Rev. Taylor

 Letters.) His mother-in-law writes: “After hearing from Lanel that the prison

 officials advised him that he was a good candidate for home confinement, and

 encouraged him to apply, we began preparing to bring him into a safe secure home

 environment, due to the threat of Cov-19, which places his health at risk of serious

 illness or death.” (Ex. 11, Rev. Taylor Letter.) She adds: “Lanel has proven himself

 over the three years of incarceration that he been reformed and does not pose a

 danger to the community.” (Id.)

       Additionally, five other family members and friends write to express support.

 (Exs. 12-16.) James Dumas writes that he talks to Loyd every week on the BOP

 email system and that Loyd calls frequently. (Ex. 12, James Dumas Letter.) He says

 Loyd loves his children and would not waste the opportunity to be with them again.

 (Id.) Nickolas Philips explains how Loyd has mentored him over the years. (Ex. 13,

 Philips Letter.) Whitney Kimble explains that Loyd has “a solid support system of

 close family and friends, four sons and countless resources for self-improvement at

 his disposal.” (Ex. 14, Kimble Letter.)

       This Court should not hesitate to release Loyd to home confinement.

                                           19
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1410 Filed 05/14/20 Page 20 of 21




                                  Conclusion

       Lanel Loyd respectfully requests compassionate release.

                                             Respectfully Submitted,

                                             FEDERAL DEFENDER OFFICE

                                             s/Benton C. Martin
                                             Benton_Martin@fd.org
                                             613 Abbott St., Suite 500
                                             Detroit, MI 48226
                                             Phone: 313-967-5832
 Dated: May 14, 2020




                                        20
Case 2:15-cr-20394-AJT-RSW ECF No. 211, PageID.1411 Filed 05/14/20 Page 21 of 21




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                    Plaintiff,                   Cr. No. 15-20394

                    v.                           District Judge Arthur J. Tarnow

 LANEL LOYD,

                    Defendant.
                                        /

                           CERTIFICATE OF SERVICE

      I certify that on May 14, 2020, I filed the foregoing paper with the through the
 court’s electronic docketing system, which will send notification to opposing
 counsel of record.

                                                 /s/Benton C. Martin




                                            21
